Per Curiam.

This case presents a preliminary question which it is necessary to decide before the merits of the case proper can be considered in this Court. That question is whether the Circuit Judge erred in failing to give his own opinion upon the issues of fact involved, and whether the judgment, which is based solely upon the verdict of the jury, to whom the issues were referred, can be allowed to stand.
It is very clear that the case was what is commonly called an equity case, or, to speak more correctly, a case in which the relief demanded was formerly only obtainable in a Court of equity, and therefore it falls among the class denominated in the Constitution as “cases of chancery.” In that class of cases, as this Court has heretofore determined in the case of Flinn & Hart vs. Brown, (6 S. C., 209,) the parties have a right to the opinion of the Circuit Judge, notwithstanding his right to refer issues of fact in such cases to a jury for the purpose of enlightening his conscience; but “the verdict of the jury is not to be accepted as the conclusion which is *149to govern and control the case, and through the medium of which the judgment is to be pronounced in favor of one side or the other. The judgment in such a ease must be the result of the conclusions of the Judge both on the law and the facts.” The judgment in this case being based solely upon the verdict of the jury, and not upon the decision of the Circuit Judge, must be set aside, and the case remanded for further proceedings in the Circuit Court.